Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 
(1)A product and a process specially adapted for the manufacture of said product; or 
(2)A product and process of use of said product; or
(3)A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)A process and an apparatus or means specifically designed for carrying out the said process; or
(5)A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so 
Applicant is required to make the following election of species:
A) Applicant is required to elect either adenovirus-mediated Herpes simplex virus thymidine kinase (Ad-tk) or cytosine deaminase (CD) as the oligonucleotide-based immune stimulant (related claims include claims 6, 8 and 9).
B) Applicant is required, if Ad-tk is elected, to further elect one or one combination of prodrugs for claim 9.
C) Applicant is required to elect one embodiment of the additional therapy, as specified in claim 16; 
E.g. Applicant is required to elect one single embodiment that is an immune checkpoint inhibitor therapy, a cytokine mediated therapy, treatment with an immune 
If a checkpoint inhibitor therapy is elected, Applicant is further required to elect one single embodiment that is anti- PD-1 inhibitor, an anti-PDL-1 inhibitor, an anti-CTLA-4 inhibitor, or a combination thereof (related claims include claims 19-26);
If a cytokine mediated therapy is elected, Applicant is further required to elect one single embodiment that comprises administration of a therapeutically effective amount of one of one combination of IL-2, IL-7, IL-12, IL-15, IL-18, IL-21, IL-27, GM-CSF, FLT-3, or Interferon (see e.g. claims 27-28); and
If a tumor associated antigen therapy is elected, applicant is further required to elect an embodiment for the vaccine that is either a viral vector or a bacterial vector that encodes the tumor antigen. 
And,
D) Applicant is required to elect one type cancer to be treated (for e.g. claims 36-38).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/NIANXIANG ZOU/           Primary Examiner, Art Unit 1648